UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1173


KENDA R. KIRBY,

                     Plaintiff - Appellant,

              v.

STATE OF NORTH CAROLINA, Office of the Attorney General,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:20-cv-00344-BO)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenda R. Kirby, Appellant Pro Se. Kari Russwurm Johnson, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenda R. Kirby appeals the district court’s order denying relief on her civil

complaint. Having reviewed the record and finding no reversible error, we affirm the

decision of the district court. Kirby v. North Carolina, No. 5:20-cv-00344-BO (E.D.N.C.

Jan. 15, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2